AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                           FILED
                                                                                                                   MAY 24 2019
                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                          soJi'HEeRRKN' u.s. DISTRICT COURT
                                                                                                   J~"             DISTRICT OF CAlIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A C                         .'r1~ r< . Q17'         DEPUTY
                                    v.                              (For Offenses Committed On or After November 1,1987)
            ALES SANDRA TORRE-FLETEZ (1)
                                                                       Case Number:         3: IS-CR-04879-GPC

                                                                    Sandra Hourani
                                                                    Defendant's Attorney
USM Number                          72649-298


THE DEFENDANT:
rgj   pleaded guilty to count(s)          1 of the Superseding Information

      was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                      Count
IS:371; 31 :5332 (A)( I ),(B) - Conspiracy To Smuggle Bulk Cash Into The United States (Felony)                              Is




     The defendant is sentenced as provided in pages 2 through                4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

rgj   Count(s)       Underlying Information                   IS          dismissed on the motion of the United States.

rgj   Assessment: $100.00


D     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   Fine waived               D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant must notifY the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notifY the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   May 24.2019



                                                                   HON. GONZALO P. CURIEL                      .
                                                                   UNITED STATES DISTRICT JUDGE
     AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

     DEFENDANT:             ALES SANDRA TORRE-FLETEZ (1)                                                 Judgment - Page 2 of 4
     CASE NUMBER:           3:18-CR-04879-GPC

                                                        PROBATION
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. DThe defendant must make restitution in accordance with 18 U.S.c. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. 0 The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. 0 The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3: 18-CR-04879-GPC
 AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

 DEFENDANT:                   ALES SANDRA TORRE~FLETEZ (1)                                                           Judgment - Page 3 of 4
 CASE NUMBER:                 3: 18~CR-04879-GPC

                                      STANDARD CONDITIONS OF SUPERVISION
As part ofthe defendaot's supervised release, the defendaot must comply with the following staodard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision aod identify the minimum tools needed by probation officers to keep informed, report to the
court about, aod bring about improvements in the defendaot's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without fIrst
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation offIcer to take any items prohibited by the conditions oftheir supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. Ifthe defendant does not have full-time employment the defendant must try to fInd fun­
   time employment, unless the probation officer excuses the defendant from doing so. Ifthe defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. Ifthe defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   fIrst getting the permission ofthe probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a fIrearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modifIed for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confIdential human source or
    informant without fIrst getting the permission ofthe court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confIrm that the defendant notifIed the person about the risk.

13. The defendant must follow the instructions ofthe probation officer related to the conditions of supervision.



                                                                                                                   3: 18-CR-04879-GPC
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:            ALES SANDRA TORRE-FLETEZ (1)                                          Judgment - Page 4 of 4
CASE NUMBER:          3: 18-CR-04879-GPC

                              SPECIAL CONDITIONS OF SUPERVISION


          1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer,
             and comply with both United States and Mexican immigration law requirements.
          2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
          3. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18
             U.S.C. § 1030(e)(I)), other electronic communications or data storage devices or media,] or office,
             to a search conducted by a United States probation officer. Failure to submit to a search may be
             grounds for revocation of release. The offender must warn any other occupants that the premises
             may be subject to searches pursuant to this condition.
             An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
             that the offender has violated a condition of his supervision and that the areas to be searched
             contain evidence of this violation. Any search must be conducted at a reasonable time and in a
             reasonable manner.
          4. Be monitored for a period of 1 YEAR, with the location monitoring technology at the discretion
             of the probation officer. The offender shall abide by all technology requirements and shall pay all
             or part of the costs of participation in the location monitoring program, as directed by the court
             and/or the probation officer. In addition to other court-imposed conditions of release, the
             offender's movement in the community shall be restricted as specified below:
             (Home Detention)
             You are restricted to your residence at all times except for employment; education; religious
             services; medical, substance abuse, or mental health treatment; attorney visits; court
             appearances; court-ordered obligations; or other activities as preapproved by the probation
             officer.
          5. Participate in a program of mental health treatment as directed by the probation officer, take all
             medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
             permission. The court authorizes the release of the presentence report and available psychological
             evaluations to the mental health provider, as approved by the probation officer. Allow for
             reciprocal release of information between the probation officer and the treatment provider. May
             be required to contribute to the costs of services rendered in an amount to be determined by the
             probation officer, based on ability to pay.
          6. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if
             deemed necessary by the probation officer. Such program may include group sessions led by a
             counselor, or participation in a program administered by the probation office. May be required to
             contribute to the costs of services rendered in an amount to be determined by the probation officer,
             based on ability to pay.
             II




                                                                                          3: 18-CR-04879-GPC
